Citation Nr: 1013098	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound 
with cuneiform and navicular fracture of the left foot, 
currently at 10 percent.

2.  Entitlement to service connection for degenerative disc 
disease and compression deformities, thoracic spine, claimed 
as secondary to a service connected disability.

3.  Entitlement to service connection for degenerative disc 
disease with foraminal stenosis, lumbar spine, claimed as 
secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In August 2005, the RO denied the Veteran's claim for an 
increased rating for a gunshot wound with cuneiform and 
navicular fracture of the left foot as well as his claims 
for service connection for degenerative disc disease and 
compression deformities, thoracic spine, and degenerative 
disc disease with foraminal stenosis, lumbar spine.  

In October 2008, the RO issued a rating decision, in part, 
continuing to deny the Veteran's claim for an increased 
rating for a gunshot wound with cuneiform and navicular 
fracture of the left foot.

As support for his claims, the Veteran testified at a 
hearing at the RO in August 2009 before the undersigned 
Acting Veterans Law Judge of the Board, commonly referred to 
as a Travel Board hearing.  At that hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  

The issues of service connection for degenerative disc 
disease and compression deformities, thoracic spine, and 
degenerative disc disease with foraminal stenosis, lumbar 
spine are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's disability due to a gunshot wound with 
cuneiform and navicular fracture of the left foot is most 
commensurate with a moderate foot injury.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for a gunshot wound with cuneiform and navicular fracture of 
the left foot.  38 U.S.C.A. § 1155, 5107 (West Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, 
et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in April 2005, 
May 2008, and June 2009, the RO advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).  Consider, as well, that the RO 
issued that April 2005 VCAA notice letter prior to initially 
adjudicating his claim in August 2005, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).

In addition, the Veteran was apprised of the downstream 
effective date elements of his claim in the May 2008 and 
June 2009 letters.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing the additional 
VCAA notice in those more recent May 2008 and June 2009 
letters, the RO has readjudicated the claim in a July 2009 
supplemental statement of the case (SSOC), including 
considering any additional evidence received in response to 
that additional notice.  

This is important to point out because if, as here, the 
notice provided prior to the initial adjudication of the 
claim was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing 
the essential fairness of the adjudication will not be 
affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 
3d at 889.  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability 
and the effect that such worsening or increase has on the 
claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments." 
Vazquez, 2009 WL 2835434, at 10.  The May 2008 and June 2009 
VCAA notice letters mentioned meet these revised Vazquez-
Flores requirements.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private treatment records, and VA evaluation and treatment 
records - including the reports of his VA compensation 
examinations assessing the severity of his gunshot wound 
with cuneiform and navicular fracture of the left foot.  
Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to an Increased Rating for a Gunshot Wound 
with Cuneiform and Navicular Fracture of the Left Foot

The Veteran's service treatment records (STRs) show he 
sustained a gunshot wound (GSW) with open fractures of the 
first cuneiform and navicular bones from hostile forces' 
small arms fire in July 1969 while serving in the Republic 
of Vietnam.  The Veteran was subject to surgical debridement 
and splinting.  

As a result of that injury, in September 1970, the RO 
granted service connection for a GSW of the left foot.  A 10 
percent rating was assigned retroactively effective from May 
16, 1970, which has remained unchanged.  The Veteran's 
current appeal is for a rating higher than 10 percent for 
this disability.  The RO has since recharacterized the 
disability as gunshot wound (GSW) with cuneiform and 
navicular fracture of the left foot, hereafter referred to 
as a left foot disorder.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based 
upon established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, held that, in determining 
the present level of disability, the Board must consider 
whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of a staged rating would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from one year 
before the claim was filed until VA makes a final decision 
on the claim.  Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher 
one will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27.  

The Veteran's gunshot wound with cuneiform and navicular 
fracture of the left foot (left foot disorder) is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5284, which pertains to "other foot 
injuries."  Under this code provision, a 10 percent rating 
is assigned for a moderate foot injury, a 20 percent rating 
for a moderately severe foot injury, and a 30 percent rating 
for a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue including the 
overall severity of the disability. Instead, all evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) an open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged; (c) for VA rating purposes, 
the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement; (d) under Diagnostic Code 5310, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one 
or more of the cardinal signs and symptoms, particularly 
lowered threshold of fatigue after average use. Objective 
findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. There should be a history 
of hospitalization for a prolonged period of treatment of 
the wound with a record of cardinal symptoms consisting of 
loss of power, weakness, lowered threshold of fatigue, 
fatigue- pain, impairment of coordination and uncertainty of 
movement, and if present, evidence of inability to keep up 
with work requirements. Objective findings should include 
entrance and exit scars indicating a track of a missile 
through one or more muscle groups. Objective findings should 
also include indications on deep palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and 
through or deep penetrating wounds due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) visible 
or measurable atrophy; (E) adaptive contraction of an 
opposing group of muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; (G) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
For compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will 
be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55.

DC 5310 pertains to impairment of Muscle Group X.

Under 38 C.F.R. § 4.73, DC 5310, Muscle Group X governs 
movements of the forefoot and toes and propulsion thrust in 
walking.  The muscles of Muscle Group X are divided into two 
groups, the plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long 
flexors of the great and little toes.  Slight disability of 
the plantar muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability of the plantar muscles of Muscle Group X warrants 
a 10 percent rating; moderately severe muscle disability of 
the plantar muscle of Muscle Group X warrants a 20 percent 
rating; and severe muscle disability warrants a 30 percent 
rating.

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants 
a noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.

Limitation of motion associated with a disability is 
accounted for under these criteria, as set forth at 38 
C.F.R. § 4.56(d).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

Most recently, the Veteran has submitted an August 2009 lay 
statement from his supervisor, S.M., addressing his left 
foot disorder.  Even as laymen, his co-worker is competent 
to provide evidence of his observations -such as the Veteran 
being absent from work.  However, his lay testimony must be 
credible to ultimately have probative value.  38 C.F.R. 
§ 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence). 

The August 2009 letter from the Veteran's supervisor, S.M., 
provides the Veteran's symptoms have worsened such that it 
has impacted the assignments he is given.  S.M. further 
provided he has witnessed the Veteran struggling with his 
left foot and this has impacted his work.  He further 
provided the Veteran's usage of sick leave has increased in 
the 3 years prior, due to the Veteran's VA medical 
appointments.  

The Board observes the Veteran's VA treatment records show 
that over the past few years, he has received treatment on 
multiple occasions in relation to his left foot.

The Veteran's VA treatment records include a November 2008 
left foot x-rays that were performed in relation to his 
complaints regarding a bunion.  The report indicates the 
navicular and first and second cuneiform bones are fused and  
degenerative findings between the navicular and third 
cuneiform joint.  It also provides metallic shrapnel debris 
was present in the soft tissues medial to the midfoot and 
hindfoot.  

The report of the Veteran's August 2008 VA Compensation and 
Pension Examination (C&P Exam) provides the Veteran reported 
missing 4 weeks of work in the past 12 months due to 
symptoms including leg and foot pain and muscle spasms.  The 
Veteran reported his left foot disorder has worsened over 
time and his subjective complaints are pain and muscle 
spasms in his left foot, with tingling in the toes of his 
left foot.  His past treatments were debridement of the 
wound and physical therapy.  He reported no current 
treatments using no assistive devices.  The Veteran reported 
mild effects on his usual daily activities with respect to 
exercise and sports.  He also reported increased absenteeism 
as the effect on his occupation.  He described the 
significant effects associated with his left foot disorder 
as pain and spasms interfering with his ability to bear 
weight and ambulate.  

The report notes the Veteran has gunshot entry and exit 
wound scars, but that there are no symptoms or pain 
associated with the scars.  The entrance wound is noted as 1 
cm x 0.3 cm on the lateral side of his left foot and the 
exit wound is noted as 2 cm x 2 cm on the medial side of the 
left foot.  The report provides with respect to these scars, 
his sensation is intact, the color is white, and the texture 
is smooth.  It also provides there is no ulceration or skin 
breakdown, no adherence to underlying tissue, no 
disfigurement, and no functional limitation. Each scar is 
noted as affecting less than 0.1 percent of the Veteran's 
total body surface area.

The report also provides Muscle Group X as having been 
penetrated.  It also provides there is no muscle atrophy, no 
cosmetic deformity, no tissue loss, and no bone, joint, or 
nerve damage.  It also provides the muscle strength was 5/5, 
muscle function was intact, and there was no additional 
limitation following repetitive range of motion.  

The report of the Veteran's July 2005 VA C&P Exam provides 
the Veteran reported intermittent episodes of left foot pain 
and being currently asymptomatic.  He reported receiving no 
current treatment or using assistive devices in connection 
with this disorder.  He also reported there were no effects 
on his usual daily activities.  The report also provides he 
reported suffering flare-ups 1-2 times per year, with no 
clear precipitant, and developing posterior foot pain and 
stiffness requiring him to limp for a few days prior to 
resolving.  It also provides he reported being able to work, 
but that he has to take it "slightly easy."

The report also provides the Veteran's gait and posture were 
normal.  It further provides there was no evidence of 
abnormal weight bearing, including no calluses, abnormal 
shoe wear pattern, or skin breakdown.  It also provides his 
arch characteristics were normal, and the alignment of his 
Achilles tendon was midline, weight bearing and non-weight 
bearing.  It provides there was no plantar tenderness and no 
pain with manipulation.  It provides there were no 
deformities other than scars.

The report describes the Veteran's entrance wound scar as a 
well-healed, measuring 0.5 cm x 1 cm superficial scar with 
no pain or tenderness, no adherence to underlying tissue, no 
history of ulceration or breakdown, no disfigurement, and no 
functional limitations.  It describes his exit wound scar as 
a well-healed 3 cm x 3 cm superficial scar with no pain or 
tenderness, no adherence to underlying tissue, no history of 
ulceration or breakdown, no disfigurement, and no functional 
limitations.  

The report provides there was no edema, weakness, or 
instability and provides there was no pain during range of 
motion and no additional limitation following repetitive 
range of motion.  It also provides an estimate of additional 
functional loss of range of motion with repetition of 0 
degrees.  

Based on the evidence above, the Board finds the Veteran's 
left foot disorder does not warrant a rating higher than 10 
percent.  The evidence of record does not show a moderately 
severe left foot injury, as required for the next higher 
rating of 20 percent under DC 5284.  At most, they show a 
moderate foot injury.  The evidence also does not 
demonstrate a moderately severe disability of the muscles, 
such as through and through wound or a deep open penetrating 
wound by a small high velocity missile, or a large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  There 
is no history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings also do not 
include indications on deep palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance do not demonstrate positive evidence of 
impairment.  Overall, the disability is moderate rather than 
moderately severe.  

The Board notes the VA examinations generally disclosed 
retained metallic fragments, a healed fracture, and well-
healed scars.  There was no evidence of weakness.  The VA 
examinations have not disclosed any neurologic injury as a 
result of the gunshot wound and range of motion is normal.  
The evidence does not indicate that the gunshot wound 
resulted in more than moderate disability.  While the 
Veteran has subjective complaints of pain, range of motion 
testing, however, revealed no pain in the individual joints, 
and there was no decrease in function on repetitive 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.

There is also no evidence of symptoms as might warrant a 
higher rating under DCs 5276-5283.  Also, since the scars on 
the Veteran's left foot have been described as nontender and 
asymptomatic, a separate 10 percent rating is not available 
under 38 C.F.R. § 4.118, DCs 7802, 7803, 7804 and 7805.

The Board has also considered whether staging of the 
Veteran's rating is warranted under Hart.  The Board finds 
that staging is not warranted as the evidence indicates he 
has been at most 10 percent disabled due to this condition 
during the relevant time period.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Thus, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that these schedular ratings are not 
inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  In other 
words, there is no evidence that his disability has caused 
marked interference with his employment - meaning above and 
beyond that contemplated by the 20 percent rating.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, the 
Court reiterated this in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  
The Veteran also has not been frequently hospitalized for 
treatment of his disability.  Rather, most of his evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for a gunshot wound with 
cuneiform and navicular fracture of the left foot, currently 
at 10 percent, is denied.


REMAND

The Veteran asserts that he is entitled to service 
connection for degenerative disc disease and compression 
deformities, thoracic spine, and degenerative disc disease 
with foraminal stenosis, lumbar spine as conditions 
secondary to a service connected disability.  See his April 
2008 Statement in Support of Claim.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition 
shall also be service connected on this secondary basis. See 
38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

In order to establish entitlement to service connection on 
this secondary basis, there must be: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); 
Velez v. West, 11 Vet. App. 148, 158 (1998).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Here, the report of the Veteran's July 2005 VA C&P Exam 
provides diagnoses of mild compression deformities and 
degenerative disc disease of the thoracic spine and lumbar 
degenerative disc disease and degenerative joint disease 
with radicular symptoms of the right leg, most likely 
secondary to L4-5 foraminal stenosis.  So there is competent 
medical evidence of these claimed conditions.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); and Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it, and that, 
without this minimum level of proof, there can be no valid 
claim).

Consequently, resolution of these claims turns on whether 
these conditions are attributable to the Veteran's military 
service - and especially as conditions secondary to a 
service-connected disability.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, there is competent medical evidence for and 
against the Veteran's claims.

The report of the Veteran's July 2005 VA C&P Exam provides a 
negative opinion as to a relationship between these 
conditions and the Veteran's service-connected left foot 
disorder.  Essentially, it provides this conclusion is based 
on the examiner's conclusion there is no gait disturbance or 
chronic foot pain and no mechanism by which the left foot 
condition could have caused either condition.  This is 
probative evidence against the Veteran's claims.

However, since the July 2005 VA C&P Exam, the Veteran has 
established entitlement to service connection for a through 
and through gunshot wound, right, lumbar area.  He is also 
service connected for a gunshot wound to the abdomen with 
repair of perforated right ureter and lacerations to the 
right kidney and right lobe of the liver.  The July 2005 
report does not address whether the Veteran's claimed 
conditions are etiologically related to either of these 
service-connected disabilities.

A December 2005 letter from a private physician, Dr. J.P.M., 
provides the Veteran's back problems are related to his 
gunshot wound and, therefore, his military service.  This is 
probative evidence in favor of the Veteran's claim.

However, as mentioned, the Veteran has several service-
connected gunshot wounds and Dr. J.P.M.'s letter fails to 
indicate which gunshot wound to which he refers.  His letter 
also does not provide a rationale for his conclusion.  So 
although this letter is competent medical evidence 
indicating these conditions may be related to the Veteran's 
military service, specifically as conditions secondary to a 
service-connected gunshot wound, it is conclusory and lacks 
the degree of medical certainty necessary to establish 
service connection, containing no rationale or basis.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required 
degree of medical certainty).  

Consequently, the Board finds the competent medical evidence 
of record to be insufficient for the VA to make a decision 
on the claim; so a remand for an examination and opinion are 
necessary.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA exam 
to assess the nature and etiology of 
his claimed thoracic and lumbar spine 
disabilities.

Should the examiner diagnose a 
disability (or disabilities) as to 
either segment of the Veteran's spine, 
the examiner should expressly opine as 
to whether each diagnosed disability is 
at least as likely as not 
(i.e., 50 percent or more probable) (a) 
caused by or (b) aggravated by each of 
the Veteran's service-connected gunshot 
wounds.  

The examiner should discuss the 
rationale of each opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.  

Advise the Veteran that failure to 
report for the scheduled VA 
examination, without good cause, may 
have adverse consequences on his 
claims.  

2.  Then readjudicate the Veteran's 
claims in light of any additional 
evidence obtained.  If either claim is 
not granted, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of any remaining claim.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


